Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered August 26, 2014 in a proceeding pursuant to Family Court Act article 6. The order granted sole custody of the children to petitioner and supervised visitation to respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order that, inter alia, awarded sole custody of the subject children to petitioner mother. We reject the father’s contention that Family Court abused its discretion in denying his request to adjourn the evidentiary hearing. It is well settled that “[t]he grant or denial of a motion for ‘an adjournment for any purpose is a matter resting within the sound discretion of the trial court’ ” (Matter of Steven B., 6 NY3d 888, 889 [2006], quoting Matter of Anthony M., 63 NY2d 270, 283 [1984]). Here, the father had not appeared at the pretrial conference or the date scheduled for a hearing, and the medical excuse that the father sent to the court was vague and failed to show why he was unable to attend the hearing (see Matter of Sanaia L. [Corey W.], 75 AD3d 554, 554-555 [2010]; Matter of Holmes v Glover, 68 AD3d 868, 869 [2009]). We therefore conclude that the court did not abuse its discretion in denying the father’s request for an adjournment and proceeding with the hearing in his absence (see Matter of La’Derrick J.W. [Ashley W.], 85 AD3d 1600, 1602 [2011], lv denied 17 NY3d 709 [2011]).
Present—Whalen, P.J., Centra, Lindley, DeJoseph and Scudder, JJ.